UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-04258_ ­­Value Line Convertible Fund,Inc (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: April 30, 2011 Date of reporting period: October 31,2010 Item I.Reports to Stockholders. A copy of the Semi -Annual Report to Stockholders for the period ended 10/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I- A N N U A L R E P O R T 220 East 42nd Street O c t o b e r31 , 2 0 1 0 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue Value Line Convertible Fund, Inc. ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00075239 Value Line Convertible Fund, Inc. To Our Value Line To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended October 31, 2010. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six-month period that ended on October 31, convertibles gained ground, outperforming equities. Strength in the corporate bond market, both investment grade and high yield, bolstered convertibles. For the period, economic growth slowed from a peak of 5.0% at the end of 2009, to 2.5% at the end of September 2010. This benefited convertibles over equities as investors preferred the more defensive convertible issues at a time of economic uncertainty and slowing growth. For the six-month period, your Fund gained 4.92%, outperforming the 4.10% return of its index, the Merrill Lynch Convertible Index. (1) The Fund also outperformed the total return of the S&P 500 Index (2) which rose .74%. The Fund benefited from its overweight position in industrial issues, which was among the strongest sectors. Positions in commodity firms and oil companies also added to performance. Despite a slow growth economy, we believe that the economy has stabilized from the meltdown of 2008, and is on surer footing. Therefore, convertibles should continue to be a favorable investment. We will remain overweight the industrial, materials and energy sectors due to the demand from faster growing emerging countries, such as China, India, and Brazil. We will continue to select securities with good liquidity, favorable income, and solid creditworthiness. As always, your confidence in Value Line Funds is appreciated and we look forward to serving your future investment needs. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeffrey Geffen Jeffrey Geffen, Portfolio Manager December 2, 2010 The Merrill Lynch Convertible Index represents a diversified group of convertible securities. The index is unmanaged and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Convertible Fund, Inc. Convertible Fund Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are clearly strengthening as we close out one year and get ready to enter another. For example, the nation’s gross domestic product, which grew by an upwardly revised 2.5% in the third quarter, and will likely add at least 3% in the fast-closing final period of 2010, is likely to press forward by 3%, or so, in 2011. Overall, we expect this moderate expansion to stay in place for the next several years, underpinned by steady gains in consumer and industrial activity initially and, later on in the up cycle, by belated recoveries in housing and employment. Here is a look at where we stand: Economic Growth: We expect such growth to total at least 3% in the final quarter of 2010. Growth should then remain on that plateau, on average, in 2011. For now, we expect lackluster job growth and listless housing to be countered by improving industrial activity and better gains at the retail counter in the new year. This combination probably will keep the nation’s economy moving forward through the early years of this decade. Thereafter, recoveries in employment and housing should step in to sustain the expansion through the middle years of this decade. Inflation: Pricing pressures are modest, overall. True, quotations for oil, gold, silver, and a range of industrial commodities have been on the rise lately, but wage inflation is low and doesn’t figure to rise notably in the absence of a lower jobless rate. We expect relatively tame inflation to prevail for another year or two. Meanwhile, the threat of deflation, or falling prices, appears go be lessening, as is the case with a double-dip recession. Interest Rates: The Federal Reserve probably will keep short-term interest rates at current historically low levels until 2012. The central bank, which is worried about achieving sustainable economic growth and stable pricing, recently has put into place a stepped-up monetary stimulus program in which it will continue buying Treasury issues in an attempt to drive up prices and drive down yields The rationale here is to lower debt levels to a point where it becomes attractive for consumers to boost their borrowingsand thus increase their spending. It is a risky undertaking. And, thus far, the results have not been as good as advertised, as the aforementioned gains in business activity have sent long-term interest rates higher, to the chagrin of current bond holders, those seeking a mortgage, or those hoping to refinance an existing one. Corporate Profits: Earnings rose strongly over the first three quarters of 2010, boosted by better cost management and selective revenue growth. However, such gains may now lessen going forward, especially in 2011, unless our current economic growth assumptions prove conservative. 3 Value Line Convertible Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 1, 2010 through October 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Expenses Beginning Ending paid during account value account value Period 5/1/10 5/1/10 10/31/2010 thru 10/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.41% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.48% gross of nonrecurring legal fee reimbursement. 4 Value Line Convertible Fund, Inc. Portfolio Highlights at October 31, 2010 (unaudited) Ten Largest Holdings Principal Amount or Percentage of Issue Shares Value Net Assets WESCO International, Inc., Convertible Fixed, 6.00%, 9/15/29 $ $ % Citigroup, Inc., 7.50% $ % Virgin Media, Inc., 6.50%, 11/15/16 $ $ % Peabody Energy Corp., 4.75%, 12/15/41 $ $ % Cephalon, Inc., Convertible Fixed, 2.50%, 5/1/14 $ $ % Wells Fargo & Co. Series L, 7.50% $ % Ford Motor Co., Senior Notes, 4.25%, 11/15/16 $ $ % Steel Dynamics, Inc., Convertible Fixed, 5.13%, 6/15/14 $ $ % Life Technologies Corp., Senior Notes Convertible, 3.25%, 6/15/25 $ $ % EMC Corp., Senior Notes, 1.75%, 12/1/11 $ $ % Asset Allocation — Percentage of Net Assets Sector Weightings — Percentage of Total Investment Securities 5 Value Line Convertible Fund, Inc. Schedule of Investments (unaudited) October 31, 2010 Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (80.3%) BASIC MATERIALS (2.8%) $ Allegheny Technologies, Inc., Convertible Fixed, 4.25%, 6/1/14 $ ArcelorMittal, Senior Notes, 5.00%, 5/15/14 Newmont Mining Corp., Senior Notes Convertible, 3.00%, 2/15/12 Steel Dynamics, Inc., Convertible Fixed, 5.13%, 6/15/14 COMMUNICATIONS (10.3%) Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 Arris Group, Inc. 2.00%, 11/15/26 Earthlink, Inc., Senior Notes Convertible, 3.25%, 11/15/26 (1) Equinix, Inc., Subordinated Notes, 2.50%, 4/15/12 GSI Commerce, Inc., Senior Notes Convertible, 2.50%, 6/1/27 Interpublic Group of Cos., Inc., Senior Notes, 4.25%, 3/15/23 Powerwave Technologies, Inc., Convertible Subordinated Notes, 3.88%, 10/1/27 Priceline.com, Inc., Convertible Fixed, 1.25%, 3/15/15 (2) SBA Communications Corp., Fixed, 1.88%, 5/1/13 Symantec Corp., Senior Notes, 1.00%, 6/15/13 Time Warner Telecom, Inc., Senior Debentures, 2.38%, 4/1/26 Principal Amount Value $ VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 (2) $ VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 Virgin Media, Inc. 6.50%, 11/15/16 CONSUMER, CYCLICAL (14.7%) AMR Corp., 6.25%, 10/15/14 ArvinMeritor, Inc., Senior Notes Convertible, 4.00%, 2/15/27 Best Buy Company, Inc., 2.25%, 1/15/22 BorgWarner, Inc., Senior Notes, 3.50%, 4/15/12 Carnival Corp., 2.00%, 4/15/21 Continental Airlines, Inc., Senior Notes, 5.00%, 6/15/23 D.R. Horton, Inc., Guaranteed Senior Notes, 2.00%, 5/15/14 Ford Motor Co., Senior Notes, 4.25%, 11/15/16 Gaylord Entertainment Co., Convertible Fixed, 3.75%, 10/1/14 (2) International Game Technology 3.25%, 5/1/14 Lennar Corp., Convertible Fixed, 2.00%, 12/1/20 (2) Lifetime Brands, Inc., Senior Notes, 4.75%, 7/15/11 MGM Resorts International, Convertible Fixed, 4.25%, 4/15/15 (2) Navistar International Corp., 3.00%, 10/15/14 Saks, Inc., Senior Notes Convertible, 2.00%, 3/15/24 See Notes to Financial Statements. 6 Value Line Convertible Fund, Inc. October 31, 2010 Principal Amount Value $ TRW Automotive, Inc. 3.50%, 12/1/15 (2) $ UAL Corp., Senior Subordinated Notes Convertible, 4.50%, 6/30/21 WESCO International, Inc., Convertible Fixed, 6.00%, 9/15/29 CONSUMER, NON-CYCLICAL (19.6%) Alere, Inc., Convertible Fixed, 3.00%, 5/15/16 Allergan, Inc., Convertible Fixed, 1.50%, 4/1/26 Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 American Medical Systems Holdings, Inc., Senior Subordinated Notes, 3.25%, 7/1/36 Archer-Daniels-Midland Co., Senior Notes, 0.88%, 2/15/14 Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 BioMarin Pharmaceutical, Inc., Senior Subordinated Notes, 1.88%, 4/23/17 Biovail Corp., Convertible Fixed, 5.38%, 8/1/14 (2) Cephalon, Inc., Convertible Fixed, 2.50%, 5/1/14 Chemed Corp., Senior Notes Convertible, 1.88%, 5/15/14 Cubist Pharmaceuticals, Inc., 2.25%, 6/15/13 Gilead Sciences, Inc., Senior Notes, 0.63%, 5/1/13 Hertz Global Holdings, Inc. 5.25%, 6/1/14 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (1) Kinetic Concepts, Inc., Guaranteed Senior Notes, 3.25%, 4/15/15 (2) Principal Amount Value $ Life Technologies Corp., Senior Notes Convertible, 3.25%, 6/15/25 $ Molson Coors Brewing Co., Senior Notes, 2.50%, 7/30/13 Mylan, Inc., Guaranteed Senior Notes, 3.75%, 9/15/15 Nash Finch Co., Senior Subordinated Notes Convertible, 1.63%, 3/15/35 (1) NuVasive, Inc., Convertible Fixed, 2.25%, 3/15/13 Onyx Pharmaceuticals, Inc. 4.00%, 8/15/16 PHH Corp., Convertible Fixed, 4.00%, 9/1/14 Salix Pharmaceuticals Ltd., 2.75%, 5/15/15 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 Sotheby’s, Convertible Fixed, 3.13%, 6/15/13 Teva Pharmaceutical Finance LLC Series D, 1.75%, 2/1/26 Tyson Foods, Inc., Senior Notes Convertible, 3.25%, 10/15/13 United Rentals, Inc., Convertible Fixed, 4.00%, 11/15/15 ViroPharma, Inc., Convertible Fixed, 2.00%, 3/15/17 ENERGY (6.7%) Alpha Natural Resources, Inc., Senior Notes, 2.38%, 4/15/15 Cameron International Corp., Senior Debentures, 2.50%, 6/15/26 Chesapeake Energy Corp., Contingent Senior Notes, 2.75%, 11/15/35 Goodrich Petroleum Corp., 5.00%, 10/1/29 See Notes to Financial Statements. 7 Value Line Convertible Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ James River Coal Co., 4.50%, 12/1/15 (2) $ Peabody Energy Corp., 4.75%, 12/15/41 Pioneer Natural Resources Co., Senior Notes, 2.88%, 1/15/38 St. Mary Land & Exploration Co., Senior Notes, 3.50%, 4/1/27 FINANCIAL (3.3%) Boston Properties L.P., 3.75%, 5/15/36 Digital Realty Trust LP, Fx, 5.50%, 4/15/29 (2) Jefferies Group, Inc., Convertible Fixed, 3.88%, 11/1/29 ProLogis 3.25%, 3/15/15 Tower Group, Inc., 5.00%, 9/15/14 (2) INDUSTRIAL (8.0%) AAR Corp., 1.75%, 2/1/26 AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 EnerSys, Senior Notes, 3.38%, 6/1/38 (1) Fisher Scientific International, Inc., Senior Subordinated Notes, 3.25%, 3/1/24 General Cable Corp., Senior Notes Convertible, 0.88%, 11/15/13 Itron, Inc., Senior Subordinated Notes, 2.50%, 8/1/26 L-3 Communications Corp., 3.00%, 8/1/35 Roper Industries, Inc., Senior Subordinated Notes, 0.0% 1/15/34 (1)(3) Principal Amount Value $ Suntech Power Holdings Co. Ltd., Senior Notes, 3.00%, 3/15/13 (2) $ Trinity Industries, Inc. Subordinated Notes, 3.88%, 6/1/36 Triumph Group, Inc., Senior Subordinated Notes Convertible, 2.63%, 10/1/26 TTM Technologies, Inc., Senior Notes, 3.25%, 5/15/15 TECHNOLOGY (14.1%) CACI International, Inc., 2.13%, 5/1/14 DST Systems, Inc., Convertible Fixed, 4.13%, 8/15/23 (4) EMC Corp., Senior Notes, 1.75%, 12/1/11 EMC Corp., Senior Notes Convertible, 1.75%, 12/1/13 Intel Corp., Jr. Subordinated Debentures, 2.95%, 12/15/35 Microchip Technology, Inc., Jr. Subordinated Debentures, 2.13%, 12/15/37 Micron Technology, Inc., Senior Notes, 1.88%, 6/1/14 NetApp, Inc., Senior Notes, 1.75%, 6/1/13 Nuance Communications, Inc., 2.75%, 8/15/27 ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 Photronics, Inc., 5.50%, 10/1/14 Rovi Corp., 2.63%, 2/15/40 (2) See Notes to Financial Statements. 8 Value Line Convertible Fund, Inc. October 31, 2010 Principal Amount Value $ Salesforce.com, Inc., Convertible Fixed, 0.75%, 1/15/15 (2) $ SanDisk Corp., 1.50%, 8/15/17 SYNNEX Corp., 4.00%, 5/15/18 (2) Telvent GIT S.A., Senior Subordinated Notes, 5.50%, 4/15/15 (2) Xilinx, Inc., 2.63%, 6/15/17 (2) Xilinx, Inc., Subordinated Debentures, 3.13%, 3/15/37 UTILITIES (0.8%) CMS Energy Corp., Convertible Fixed, 5.50%, 6/15/29 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $19,361,887) (80.3%) CONVERTIBLE PREFERRED STOCKS (8.1%) Shares Value ENERGY (1.3%) Apache Corp. 6.00% El Paso Corp. 4.99%, (2)* FINANCIALS (6.8%) Bank of America Corp. Series L, 7.25% Citigroup, Inc. 7.50% Hartford Financial Services Group, Inc. 7.25% Huntington Bancshares, Inc. 8.50% * KeyCorp 7.750% * Vale Capital II 6.75% Wells Fargo & Co. Series L, 7.50% * Shares Value TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $1,934,437) (8.1%) $ COMMON STOCKS (4.4%) CONSUMER DISCRETIONARY (0.2%) Coinstar, Inc. * Jo-Ann Stores, Inc. * CONSUMER STAPLES (0.1%) Energizer Holdings, Inc. * ENERGY (0.9%) Devon Energy Corp. Halliburton Co. Schlumberger Ltd. Whiting Petroleum Corp. * FINANCIALS (0.5%) Affiliated Managers Group, Inc. * Alexandria Real Estate Equities, Inc. T. Rowe Price Group, Inc. HEALTH CARE (0.6%) Celgene Corp. * Merck & Co., Inc. Par Pharmaceutical Cos., Inc. * ResMed, Inc. * INDUSTRIALS (1.1%) Honeywell International, Inc. Hunt (J.B.) Transport Services, Inc. Ingersoll-Rand PLC Kansas City Southern * Precision Castparts Corp. TransDigm Group, Inc. * Woodward Governor Co. See Notes to Financial Statements. 9 Value Line Convertible Fund, Inc. Schedule of Investments (unaudited) Shares Value INFORMATION TECHNOLOGY (0.2%) Cognizant Technology Solutions Corp. Class A * $ DG Fastchannel, Inc. * MATERIALS (0.6%) Freeport-McMoRan Copper & Gold, Inc. Rockwood Holdings, Inc. * TELECOMMUNICATION SERVICES (0.2%) Millicom International Cellular S.A. NII Holdings, Inc. * TOTAL COMMON STOCKS (Cost $1,023,068) (4.4%) TOTAL INVESTMENT SECURITIES (92.8%) (Cost $22,319,392) Principal Amount Value REPURCHASE AGREEMENT (7.5%) $ With Morgan Stanley, 0.17%, dated 10/29/10, due 11/01/10, delivery value $2,000,028 (collateralized by $1,875,000 U.S. Treasury Notes 3.500%, due 05/15/20, with a value of $2,053,902) TOTAL REPURCHASE AGREEMENTS (Cost $2,000,000) (7.5%) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.3%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($26,801,819 ÷ 2,335,751 shares outstanding) $ * Non-income producing. Step Bond - The rate shown is as of October 31, 2010 and will reset at a future date. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Zero coupon bond. Variable rate security. Interest rate disclosed is that which is in effect at October 31, 2010. See Notes to Financial Statements. 10 Value Line Convertible Fund, Inc. Statement of Assets and Liabilities at October 31, 2010 (unaudited) Assets: Investment securities, at value (Cost - $22,319,392) $ Repurchase agreement (Cost - $2,000,000) Cash Receivable for securities sold Interest and dividends receivable Receivable for capital shares sold Total Assets Liabilities: Payable for securities purchased Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 2,335,751 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation of investments Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($26,801,819 ÷ 2,335,751 shares outstanding) $ Statement of Operations for the Six Months Ended October 31, 2010 (unaudited) Investment Income: Interest $ Dividends (net of foreign withholding tax of $458) Total Income Expenses: Advisory fee Registration and filing fees Service and distribution plan fees Printing and postage Custodian fees Auditing and legal fees Transfer agent fees Directors’ fees and expenses Insurance Other Total Expenses Before Custody Creditsand Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution PlanFees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/ (Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Gain and Change in NetUnrealized Appreciation/ (Depreciation) on Investments Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 11 Value Line Convertible Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended October 31, 2010 (unaudited) and for the Year Ended April 30, 2010 Six Months Ended October 31, 2010 (unaudited) Year Ended April 30, 2010 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) (5,470 ) Net increase in net assets from operations Distributions to Shareholders: Net investment income (247,119 ) (373,887 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (4,423,907 ) (4,879,859 ) Net increase/(decrease) in net assets from capital share transactions (1,799,011 ) Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 12 Value Line Convertible Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Convertible Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose investment objective is to seek high current income together with capital appreciation. The Fund seeks to accomplish its objective by investing primarily in convertible securities. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: ● Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 - Inputs that are unobservable. During the six months ended October 31, 2010, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 13 Value Line Convertible Fund, Inc. October 31, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Convertible Corporate Bonds & Notes $
